Citation Nr: 1029490	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial staged rating for posttraumatic 
stress disorder (PTSD) in excess of 30 percent from November 28, 
2001, in excess of 50 percent from November 1, 2004, and in 
excess of 70 percent from July 27, 2009.  

2.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant (The Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2003 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned an initial disability rating of 30 percent.  The Veteran 
expressed disagreement with the initial rating assigned in March 
2004.  A February 2007 rating decision during the appeal assigned 
a 50 percent rating for the rating period from November 1, 2004 
(following a 38 C.F.R. § 4.29 temporary total rating period).  A 
September 2009 rating decision during the appeal assigned a 70 
percent rating for the period from July 27, 2009.  

In April 2010, a Board personal hearing was held before the 
undersigned in Washington, DC.  A transcript of the hearing is 
associated with the Veteran's claims file.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  For the initial rating period prior to September 7, 2004, the 
Veteran's PTSD was manifested primarily by slow and pressured 
speech, a flat and blunted affect, nightmares, a depressed mood, 
symptoms of outbursts of anger, intrusive thoughts, and sleep 
disturbances.  

2.  For the initial rating period from November 1, 2004, the 
Veteran's PTSD has been manifested primarily by a labile mood, 
depression, sleep disturbances, flashbacks, feelings of paranoia, 
obsessive and compulsive thinking, memory impairment, thoughts of 
hurting others, panic attacks once per week, occasional thoughts 
of suicide, memory loss, loss of concentration, signs of 
obsessive or ritualistic behavior, re-experiencing of traumatic 
events, persistent avoidance of stimuli associated with the 
trauma, and increased arousal symptoms.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a rating of 50 percent for PTSD were met for the 
initial rating period prior to September 7, 2004.  38 U.S.C.A.  
§ 1155 (West 2002); 38 C.F.R.  § 4.130, Diagnostic Code (Code) 
9411 (2009).  

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a rating of 70 percent for PTSD were met for the 
initial rating period from November 1, 2004.  38 U.S.C.A. § 1155 
(West2002); 38 C.F.R. § 4.130, Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  

VCAA notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  An October 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
rating and June and September 2009 supplemental SOCs (SSOC) 
readjudicated the matter after the Veteran and his representative 
responded and further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
The Veteran has had ample opportunity to respond/supplement the 
record.  He has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in March 2006 and July 2009.  
These examinations are found to be adequate for rating purposes 
as it is noted that the examiners reviewed the Veteran's claims 
folders, including the Veteran's lay testimony, medical history, 
and complaints, and performed extensive examinations.  See Barr 
v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes).  Although it 
is noted that the Veteran is now in receipt of benefits from the 
Social Security Administration, it appears that this was awarded 
on the basis of age, and not the result of disability.  Thus, 
VA's duty to assist is met.  Accordingly, the Board will address 
the merits of the initial rating claim. 

PTSD Rating Criteria

Service connection for PTSD was granted by the RO in an October 
2003 rating decision.  A 30 percent initial disability rating was 
awarded under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 from the date of claim on November 28, 2001.  In March 
2004, the Veteran entered a notice of disagreement with the 
initial rating assigned for PTSD.  Following an award of a 
temporary total rating for hospitalization under the provisions 
of 38 C.F.R. § 4.29, by February 2007 rating decision, the rating 
was increased to 50 percent, effective November 1, 2004 (day 
after temporary total rating).  By a September 2009 rating 
decision, a 70 percent disability rating was assigned for the 
period from July 27, 2009.  The Veteran has continued to express 
dissatisfaction with the ratings.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In this case, the Board has considered the entire period of 
initial rating claim from November 2001 to see if the evidence 
warrants the assignment of different ratings for different 
periods of time during these claims, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 9411 provides ratings for PTSD.  A non-
compensable (0 percent) evaluation for PTSD is warranted where 
the condition has been formally diagnosed, but the symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent rating is warranted for PTSD with occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; where symptoms are controlled 
by continuous medication.  

A 30 percent rating is warranted for PTSD with occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, school 
family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideations; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or worklike settings); inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

The Global Assessment of Functioning (GAF) is a scale score 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A 
score of 21 to 30 reflects that behavior is considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home, or friends).  A score of 31-40 is assigned where there is 
"[s]ome impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work)."  A 
score of 41-50 is assigned where there are "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
A score of 51-60 is appropriate where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS 
(DSM-IV) 47 (4th ed. 1994).

Initial Rating for PTSD

After a review of the evidence, the Board finds that, for the 
initial rating period prior to September 7, 2004, the Veteran's 
PTSD was manifested primarily by slow and pressured speech, a 
flat and blunted affect, nightmares, a depressed mood, symptoms 
of outbursts of anger, intrusive thoughts, and sleep disturbances 
that meet some of the rating criteria for a 50 percent disability 
rating for PTSD under DC 9411.  38 C.F.R. § 4.130. 

In this case, a Vet Center examination was conducted in October 
2001, at which the Veteran presented with complaints of PTSD 
symptoms that included anger, sleep disturbance, and altered 
perception of himself and others.  On mental status evaluation, 
he was neat, friendly and cooperative.  His speech was at a slow 
pace.  He was oriented to time, place, and person.  Memory 
function was normal, but affect was flat and blunted.  No 
abnormal motor activity was described.  Judgment was fair.  There 
were no delusions, disorganized thinking or hallucinations.  He 
had nightmares.  There were no current suicidal or homicidal 
thoughts, although the Veteran stated that he had been 
hospitalized in 1988 and 1989 for suicidal thoughts.  The 
examiner indicated hat the Veteran made good eye contact during 
the interview and that his speech was slow and pressured, his 
predominant affect was melancholy, and the mood being mildly 
depressed.  The examiner evidenced no thought disorder.  The 
assessment was PTSD.  

Vet Center outpatient treatment records show that the Veteran 
attended regular weekly group therapy sessions from October 2001 
to June 2004.  During this time, he participated effectively and 
he reported ongoing symptoms of anger outbursts, intrusive 
thoughts, and disruptive sleep.  For these reasons, resolving 
reasonable doubt in the Veteran's favor, the Board finds that the 
criteria for a rating of 50 percent for PTSD were met for the 
initial rating period prior to September 7, 2004.  38 C.F.R. 
§ 4.130, DC 9411. 

The Veteran was hospitalized at a VA facility in September and 
October 2004.  At that time, mental status examination showed the 
veteran to present with a slumped posture.  He had slow body 
movements and slowed speech.  He was labile in mood, with anger 
management problems, stating that his anger was his predominant 
mood, but that he had occasional feelings of depression.  His 
facial features betrayed depression and sadness.  He suffered 
perceptual changes, including illusions, nightmares with scenes 
of violence, and of going back to prison or war.  He occasionally 
had flashbacks and could not watch war movies.  He had feelings 
of paranoia, especially when working around people.  He tended to 
isolate himself.  He was obsessive about thinking about people 
trying t hurt him and was compulsive in that he checked door 
locks in his home every evening and placed chairs in front of the 
doors to keep people from getting in.  He had derealization in 
that he felt that people were not equal when he came back from 
Vietnam and had depersonalization as well.  He felt that he was 
exposed to a new life when he went to Vietnam.  He stated that, 
in the past, he had developed some thoughts of hurting people who 
made him angry, but did not currently have this problem.  He had 
ideas of influence, stating that he felt that he had no control.  
His memory was impaired for recent events.  Insight was good in 
that he was at the facility to receive help.  He was considered 
to be a good candidate for rehabilitation, but that outside 
treatment had not helped.  

During treatment, the Veteran worked on anger, including verbal 
outbursts and road rage, which were said to occur up to four 
times per week, lasting about 10 minutes.  He also identified 
isolation and distrust as a problem.  During the course of 
hospitalization, the Veteran applied himself well to the program 
and interacted well with other group members.  At the end of his 
hospitalization, he stated that he believed he was ready to 
return to work and home.  His medications for PTSD included 
Sertraline and Trazodone.  The diagnosis was PTSD.  The GAF score 
was 45 on admission and discharge.  

Because a temporary total (100 percent) rating was assigned for 
the period of hospitalization from September 7, 2004 to November 
1, 2004, which reflects assignment of the maximum schedular 
rating, this period is not for consideration in the current 
increased rating appeal.  The subsequent initial rating period 
from November 1, 2004 to the present is to be rated.  

In addition to the evidence listed above, including during the 
hospitalization, an examination was conducted by VA in March 
2006.  At that time, the Veteran's history of inpatient 
psychiatric treatment in September and October 2004 and VA 
outpatient therapy was described.  It was reported that the 
Veteran continued to take the medication Trazodone.  He stated 
that he had panic attacks once per week.  He had anger management 
difficulties; nightmares; intrusive thoughts; avoidance of 
stimuli that remind him of trauma; hypervigilance, stating that 
he felt paranoid; exaggerated startle response; and sleep 
disturbance.  He felt that he was under a lot of stress at home 
and on his job and did not feel safe when he was in his home 
alone.  He had recently purchased a gun for self-protection, but 
had not loaded it yet.  He had also experienced significant 
depression that had worsened since his mother died in February 
2004.  His symptoms were described as highly severe, chronic, and 
continuous.  He described his relationship with his spouse as 
fair and with his children as good.  He had no close friends and 
had no social activities or leisure pursuits.  He stated that he 
stayed home and watched television, because he felt safe there.  
He had frequent verbal confrontations and was currently working 
as a housing inspector, a job that he had held for 4 years.  He 
isolated himself, and was capable of basic activities of daily 
living.  

In March 2006, there was no impairment of thought process or 
communication and no delusions or hallucinations.  The Veteran 
stated that he had occasional thoughts of suicide, but had no 
specific plan or intent to harm himself or another person.  He 
reported that he had had suicidal ideation and attempts in 1989 
for which he was hospitalized.  He also reported that he was able 
to maintain his personal hygiene and basic activities of daily 
living.  The Veteran was found to be oriented to person, place, 
and time, and stated that he had memory loss and impairment, 
commenting that his concentration was "not good."  There were 
signs of obsessive or ritualistic behavior, such as washing his 
hands a lot, a reluctance to touch doorknobs, and using a tissue 
or sleeve to touch things.  Rate and flow of speech were normal.  
He reported panic attacks once per week and constant depression, 
feelings of sadness, hopelessness, worthlessness, decreased 
energy and motivation, concentration problems, and impaired 
impulse control with difficulty controlling his temper.  It was 
noted that he had not physically assaulted anyone in 2 years, but 
often had verbal confrontations resulting in marital difficulties 
and problems on the job.  He reported sleep impairment, with 
significant difficulty falling asleep.  PTSD specific symptoms 
included re-experiencing of the traumatic event experienced by 
the Veteran; persistence avoidance of stimuli associated with the 
trauma; and increased arousal such as poor sleep, irritability, 
startle response, and hypervigilance.  His employability was 
poor, but he was not considered to be unemployable.  The 
diagnosis was PTSD.  The GAF score was 52.  

VA outpatient treatment records, dated from March 2007 to May 
2009, show that the Veteran continues to receive regular therapy.  
In January 2008, he reported having additional difficulty at work 
and stated that his mood was up and down.  His medication had 
been changed, to Remeron, with reported complaints of heartburn, 
but he was able to sleep better.  There was no suicidal or 
homicidal ideation, plan or intent.  His GAF score was 52.  When 
last evaluated, he reported doing about the same.  He denied 
hopelessness, helplessness, or worthlessness.  He had some guilt, 
but could not remember what.  His energy was OK, as was his 
sleep.  He took the medication Trazadone on weekends.  There was 
no suicidal or homicidal ideation, plan or intent.  The 
assessment was PTSD, depression, anxiety, panic, history of 
difficulty with anger and sleep.  His GAF score was 53.  

An examination was conducted by VA in July 2009.  At that time, 
the Veteran complained of panic attacks, stating that he thought 
that he was having a heart attack and was sweating and fearful, 
that he had not been able to sleep, but took medication, which 
only made him drowsy, that he had only one to two hours of sleep 
per night, with nightmares and dreams of hurting people or doing 
something violent.  He reported that he had road rage, stated 
that he heard voices, which he believed made him paranoid, and 
this occurred perhaps twice per month.  He reported he felt 
depressed and isolated, had suicidal thoughts and problem with 
anger, and stayed angry all of the time, stating that it was his 
worst problem.  He did not go out on the 4th of July because of 
the noise of the fireworks.  He reported that he always sat with 
his back to the door and did not trust anyone.  He stated that 
his relationships with his spouse and children were fair.  He 
stated that he had few friends, but only one person that he 
stated that he regularly spoke to and with whom he shared.  He 
reported that he watched TV and read a newspaper on occasion.  He 
reported frequent verbal confrontations and stated that he argued 
all of the time with his wife.  He reported that he was currently 
working, had worked for 8 years as a housing inspector, and was 
not considered unemployed.  

On mental status examination in July 2009, his appearance, 
grooming and psychomotor activity were appropriate.  There was no 
impairment of thought process or communication.  The Veteran 
reported auditory hallucinations.  He denied suicidal thoughts, 
but reported he had experienced homicidal thoughts in the past 
two weeks, without plan or intention.  He did report having had 
suicidal thoughts in the past.  He stated that he sometimes 
neglected his personal hygiene, but only on weekends.  He was 
oriented to person, place and time.  He had found it hard to 
focus and concentrate, especially on the job.  He did not report 
any obsessive or ritualistic behavior.  Rate and flow of speech 
was normal.  The Veteran reported panic attacks approximately 
once per month.  He also had complaints of moderate depression 
and mild to moderate anxiety.  Impaired impulse control, with 
problems with anger that had lead to verbal confrontations and 
sleep impairment were also noted.  The examiner quantified these 
symptoms as moderate.  The Veteran reported persistent re-
experiencing of the traumatic events that had caused his PTSD.  
He avoided stimuli associated with the trauma and numbing of 
general responsiveness such as detachment from others and 
restricted range of affect.  He had persistent symptoms of 
increased arousal, such as poor sleep, irritability, 
hypervigilance, and startle response.  These symptoms lasted over 
one month and caused significant distress in social or 
occupational functioning.  The diagnoses were PTSD and 
depression.  The GAF score was reported to be 54.   

The Veteran testified at a personal hearing before the 
undersigned in April 2010.  At that time, he reported current 
symptoms of PTSD that included suicidal thoughts, panic attacks, 
and nightmares.  He stated that he took the medication Trazodone, 
but that this made him drowsy.  He testified that he had recently 
been let go from his job due to symptoms of his PTSD, including 
problems with concentration and anger management.  

After a review of all the evidence of record, the Board finds 
that, for the initial rating period from November 1, 2004, the 
Veteran's PTSD has been manifested primarily by a labile mood, 
depression, sleep disturbances, flashbacks, feelings of paranoia, 
obsessive and compulsive thinking, memory impairment, thoughts of 
hurting others, panic attacks once per week, occasional thoughts 
of suicide, memory loss, loss of concentration, signs of 
obsessive or ritualistic behavior, re-experiencing of traumatic 
events, persistent avoidance of stimuli associated with the 
trauma, and increased arousal symptoms, which more nearly 
approximates the criteria for a 70 percent disability rating 
under DC 9411.  38 C.F.R. § 4.130. 

In this case, in September 2004, the Veteran was hospitalized for 
symptoms of PTSD.  At that time, a significant number of 
additional symptoms were described.  These included a labile 
mood, depression, greater sleep disturbances, flashbacks, 
feelings of paranoia, obsessiveness and compulsive thinking, 
derealization and depersonalization, memory impairment and 
thoughts of hurting others.  Many of these symptoms continued to 
be demonstrated on examination by VA in March 2006.  For example 
he reported panic attacks once per week, occasional thoughts of 
suicide, memory loss, loss of concentration, signs of obsessive 
or ritualistic behavior, depression, impaired impulse control, 
sleep impairment, re-experiencing of traumatic events, persistent 
avoidance of stimuli associated with the trauma, and increased 
arousal.  These symptoms meet the criteria for the 70 percent 
rating that was eventually awarded effective in July 2009.  In 
this regard, it is noted that those criteria include suicidal 
ideations, obsessional rituals, near-continuous panic or 
depression, and impaired impulse control.  Resolving reasonable 
doubt in the Veteran's favor, the Board fins that the 70 percent 
rating was warranted for the initial rating period from November 
1, 2004 (from the expiration of the temporary total disability 
rating).  

The record does not demonstrate that the Veteran has ever 
manifested symptoms of a 100 percent schedular evaluation.  For 
example, he has not demonstrated gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); or disorientation to time or place.  For this 
reason, a 100 percent evaluation is not warranted for any period.  
38 C.F.R. § 4.130, DC 9411. 

Extraschedular Consideration

The Board also has considered whether referral for extraschedular 
consideration is warranted.  An extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
for the entire initial rating period is contemplated by the 
rating schedule.  In this regard, the Veteran's PTSD symptoms of 
slow and pressured speech, a flat and blunted affect, sleep 
disturbances that include nightmares, a depressed mood, anger, 
intrusive thoughts or flashbacks, feelings of paranoia, obsessive 
and compulsive thinking, memory impairment, thoughts of hurting 
others, panic attacks, occasional thoughts of suicide, memory 
loss, loss of concentration, signs of obsessive or ritualistic 
behavior are like or similar to the schedular rating criteria 
under DC 9411.  The Veteran's most significant PTSD symptoms are 
specifically contemplated by the rating criteria or symptoms 
"like or similar to" the rating criteria.  In this decision, 
the Board considered the rating criteria in the General Rating 
Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the symptoms, 
or effects, that would justify a particular rating.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).   Therefore, the Board 
finds that the schedular rating criteria are adequate to rate the 
Veteran's service-connected PTSD, and no referral for an 
extraschedular rating is required.  


ORDER

An initial disability rating for PTSD, of 50 percent for the 
period prior to September 7, 2004, and 70 percent for the period 
from November 1, 2004, is granted.  


REMAND

The Board finds that the evidence of record has raised a claim 
for TDIU, and the claim for TDIU needs to be adjudicated.  There 
is evidence of record suggesting that the Veteran cannot work due 
to his service-connected PTSD.  For example, at his hearing on 
appeal, the Veteran testified that he had recently lost his job 
as a housing inspector because he was unable to maintain all of 
his necessary certifications.  He specifically stated that his 
PTSD interfered with his ability to concentrate enough to 
maintain these certifications.  Evidence associated with the 
claims folder includes a December 2009 letter that indicates he 
was removed from his employment position due to neglect of duty 
because he had missed deadlines for obtaining an ICC 
certification.  

Such evidence in the record suggesting unemployability 
constitutes an informal claim for TDIU.  Where a veteran: (1) 
submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (VA to "determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 
(2009) (suggesting, in an effective date appeal, that an appeal 
for higher rating somehow includes TDIU, or that a TDIU must 
arise from an increased rating claim, unless it is the veteran 
who raises the TDIU claim).

Accordingly, the issue of TDIU is REMANDED for the following 
action:

1.  The RO/AMC should issue the Veteran 
VCAA notice in accordance with 38 C.F.R. § 
3.159 with regard to the claim for TDIU.  
Said notice should include provision to 
the Veteran of the appropriate TDIU claim 
form (VA Form 21-8940) and requirements to 
establish inability to obtain or maintain 
substantially gainful employment due to 
service-connected disability.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should adjudicate the issue of 
TDIU.    



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


